DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 10-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walls et al., US 2006/0110464 A1. See Example 2 at [0145] in which methyl salicylate (oil of wintergreen) is encapsulated in gelatin and the capsule walls made friable by treatment with glutaraldehyde. These are then combined with 3-hydroxymethoxybenzaldehyde, which has a vanilla odor, and subsequently encapsulated in gelatin, followed by treatment with glutaraldehyde. A hand washing product is formulated using the microcapsules, which rupture when the hands are rubbed. The limitations of claim 3 are met because the outer capsule ruptures first. The capsules are water-insoluble as they are stable in the aqueous medium of the hand wash.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/060573 in view of Walls et al., US 2006/0110464 A1.
Reference is made to page and paragraph number in the machine translation of the copy of the reference which was used in the previous office action. 
The WO discloses a capsule-in-capsule system 1 having an outer capsule (outer capsule) 2 with an outer capsule shell 3 and an inner capsule (inner capsule) 4 therein, wherein the capsule-in-capsule system 1 according to the invention a plurality of inner capsules 4 completely surrounded by the capsule shell 3 of the outer capsule 2.
The outer capsule 2 also includes a first medium 5, in particular a carrier medium, in which the inner capsules 4 are located (p. 5, paras. 4 and 5). First medium 5 may be a perfume or fragrance oil (p. 5, bottom), as may second medium 6, which is within the inner capsules (p. 6, para. 4). Preferably, the inner and outer capsule shells are made of different materials (p. 8, top). The materials would have different release behaviors if they are different, as is preferred. Inner capsule shells may be made of the materials disclosed at p. 8, para. 2, and outer capsule shells may be made from the materials disclosed at p. 8, para. 3. Both inner and outer capsule shells may be semipermeable (p. 9, paras. 1 and 2). Regarding claim 2, see the drawing on the cover page of the reference. Regarding claim 5, one of the shell materials will be more permeable than the other if the materials are different. The lists of suitable inner and outer shell materials are essentially identical, so the outer shell may be less permeable than the 
	The Walls reference teaches an encapsulation and release system having a first amount of material bound by a first capsule and a second zone containing a second amount of material bound by a second capsule wall, each capsule wall responsive to similar or dissimilar activation means to release the first amount of material in the first zone and the second amount of material in the first zone. Note Example 2 in which the two materials are differing perfumes which are released at different times in response to friction.
It would have been obvious at the time of filing to incorporate two different perfumes into the microcapsules of the WO, because the WO discloses capsule-in-capsule compositions in which the materials encapsulated by the inner and outer capsules may be different, and either capsule may encapsulate perfume; the Walls reference teaches that both encapsulated materials may be perfume, and that the perfumes may be different.

Double Patenting
Claims 1-9 and 11-18 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/616,563 for the reasons of record in the previous office action. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the WO reference does not specifically teach the use of different perfume in the inner and outer microcapsules. While this is correct, the examiner maintains that use of such would be obvious. Nonetheless, the examiner has cited the Walls reference, which exemplifies exactly this and anticipates a number of the claims. Rather than argue the propriety of a final rejection, the examiner has made this action non-final.

This action contains a new grounds of rejection which was not motivated by applicant’s amendments. Accordingly, the action is NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761